Citation Nr: 0420177	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1995 to May 1999.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The claim for entitlement to service connection for bilateral 
pes planus is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran if any 
further action is required on his part. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  A cervical spine disability was not diagnosed in active 
service, and there is no current diagnosis of a cervical 
spine disability.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
also issued regulations to implement the VCAA, now codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations are applicable to the 
claim for entitlement to service connection for a cervical 
spine disorder.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II).  In 
Pelegrini II, slip op. at 11, the Court held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).  In 
Pelegrini II, the Court noted that it was not mandating 
nullification of any prior adjudication by the RO simply 
because the timing of the notice did not occur before the 
initial adjudication.  Rather, it discussed the propriety of 
remedial notice with consideration of prejudice factors.  See 
slip op. at 3, 7-10.

For the reasons noted below, the Board finds that VA strictly 
complied with the notification and assistance provisions of 
the VCAA, such that the Board's decision to proceed in 
adjudicating the veteran's claim at this time does not 
prejudice him in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

In this case, the veteran's claim for benefits based on a 
cervical spine disability was received in February 2001, 
subsequent to enactment of the VCAA.  With that application 
the veteran identified private records relevant to the claims 
raised at that time.  The veteran otherwise identified only 
service records as being relevant to his appeal.  The RO also 
obtained a VA examination to determine the existence and 
etiology of cervical spine disability.  In the initial 
December 2001 RO rating action listed the evidence considered 
and the regulatory criteria to establish entitlement to 
service connection, and then specified in its reasons and 
bases that the denial was based on the lack of in-service 
complaints, findings or diagnosis relevant to the cervical 
spine as well as the absence of any medical evidence of a 
currently diagnosed cervical spine disability.  

In the January 2003 statement of the case, the RO again 
presented the veteran with a list of evidence evaluated for 
his claim, a timeline of the history of his claim, and the 
text of certain VA laws and regulations pertinent to his 
claim, including: 38 C.F.R. § 3.102 (reasonable doubt); 
38 C.F.R. § 3.159 (VA assistance in developing claims); 
38 C.F.R. § 3.303 (principles relating to service 
connection); 38 C.F.R. § 3.307 (presumptive conditions); and 
38 C.F.R. § 3.309(a) (diseases subject to presumptive service 
connection).  38 C.F.R. Part 3 (2003).  The RO again informed 
the veteran of the reasons for which his claim remained 
denied.  See 38 U.S.C.A. §§ 5102, 5103.  The statement of the 
case reiterated that service connection was denied based on 
the absence of competent evidence of any diagnosed cervical 
spine disability.

Then, in a letter dated in February 2003, VA informed the 
veteran of its expanded duties to notify and assist, 
explained that it was developing his claim pursuant to the 
latter duty, requested that the veteran submit any pertinent 
evidence he had to support his claim, and indicated that it 
would assist the veteran in obtaining and developing this 
evidence, provided he identified the source(s) of the 
evidence.  VA also notified the veteran as to what the 
evidence needed to show to satisfy his claim, namely: (1) an 
injury in service or a disease that began in or was made 
worse during service, or an event in service causing injury 
or disease; (2) a current physical or mental disability; and, 
(3) a relationship between the current disability and the 
injury or disease in service.  As to element (1), the RO 
further informed the veteran that some disorders, even though 
not explicitly shown in service, may be determined to have 
been incurred in service, namely certain presumptive 
conditions.  In conjunction with these elements, the RO 
provided advised the veteran as to the type of evidence that 
was required to support each element, what steps it would 
take to obtain this evidence, and what evidence the veteran 
should provide.   

In the February 2003 letter, VA explained that it was 
required to make reasonable efforts to assist the veteran in 
obtaining evidence in support of his claim, including medical 
records, employment records, and records from federal 
agencies, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
information.  VA also indicated that it would provide the 
veteran with a medical examination or secure a medical 
opinion, if it thought that such an examination or opinion 
was necessary to make a decision in the case.  

The RO told the veteran in February 2003 that it needed 
certain evidence from him, namely any other private medical 
records concerning his claimed disorder.  The RO also advised 
the veteran that he could instead sign and return a release 
form to the RO so that it could obtain any such records.  To 
further aid with his claim, the RO informed the veteran that 
he should tell the RO about any additional information or 
evidence that he wanted the RO to obtain for him, and asked 
the veteran to send in any evidence in his possession that 
the RO needed for his claim, consistent with element (4).  

Finally, in a February 2004 letter, VA notified the veteran 
that his claim was being transferred to the Board, and 
advised him as to how he could submit additional evidence 
thereafter. 

The above shows that, throughout this appeal, VA notified the 
veteran as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefit sought, 
how VA could and would help him obtain relevant records 
and/or a new medical examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claim.  VA also asked the veteran to provide any evidence 
he had in support of his claim.

The Board acknowledges that because the February 2003 VCAA 
notice was not provided to the veteran prior to the initial 
RO determination in December 2001, the timing of this notice 
does not comply with the express requirements of the law.  
The Board notes, however, that the only way the RO could 
provide notice prior to initial adjudication of the veteran's 
claim would be to vacate the prior adjudication and to 
nullify the notice of disagreement and substantive appeal 
that were filed by the veteran to perfect the appeal to the 
Board.  This would be an absurd result, forcing the veteran 
to begin the appellate process anew.  

The Board thus emphasizes that it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's initial decision.  There is, 
therefore, no adverse determination to overcome by virtue of 
specific notice having been provided only after the initial 
determination was made.  Moreover, appropriate notice was 
provided to the veteran in this case well prior to the 
transfer and certification of the veteran's appeal to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), as discussed above.  Thus, the veteran had adequate 
opportunity to identify and/or submit the evidence or 
information that he was informed was needed from him.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, the 
veteran was fully advised consistent with the governing legal 
authority, and was further provided the appropriate 
opportunity to respond to this notice.  The Board therefore 
finds that any defect with respect to the timing of the VCAA 
notice in this case was harmless error and that VA has 
satisfied the VCAA's duty to notify the veteran.  

The Board additionally finds that VA made reasonable efforts 
to identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  In 
particular, VA sought to obtain all treatment records 
referenced by the veteran.  To that end, private medical 
records as identified by the veteran from M. Rahim Medical 
Center and Oakwood Hospital and Medical Center, dated from 
August 2000 to June 2001, have been obtained and associated 
with the claims file in support of this appeal as well as the 
veteran's service records.  Additionally, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
veteran's claim.  38 U.S.C.A. § 5103A(d).  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion "when such is necessary" to decide a claim.  
See 38 C.F.R. § 3.159(c)(4)(i) (2003) (emphasis added).  
Accordingly, in this case, the veteran was afforded a VA 
joints examination in July 2001, and he also underwent 
appropriate diagnostic testing in conjunction with this 
evaluation.  

The Board observes that the veteran did not identify any 
additionally available evidence for consideration in his 
appeal.  Under the facts of this case, then, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran, and that the 
record is now ready for appellate review. 

Factual Background

The evidence available for review in this case consists of 
the veteran's service medical records; private medical 
reports M. Rahim Medical Center, dated from August 2000 to 
June 2001; private medical reports from Oakwood Hospital and 
Medical Center, dated from December 2000 to June 2001; a July 
2001 VA examination report; and, statements provided by the 
veteran and his representative in support of these claims.  
In reaching its decision herein, the Board has carefully 
weighed the probative value of all of the pertinent evidence 
of record.

The veteran served on active duty from May 1995 to May 1999.  
He reports that he currently suffers from a chronic neck 
disability because he had to carry a machine gun over his 
neck during frequent eight to twelve-mile marches in service.  
The military occupational specialties listed on the veteran's 
Form DD-214 report of separation from service are:  motor 
vehicle operator (three years and six months) and game warden 
(five months).  This record also indicates that the veteran 
completed four weeks of infantry school. 

A report of medical examination conducted in April 1995 (for 
entry into active service) lists only normal findings for the 
spine and musculoskeletal system (with the exception of a 
foot problem).  The veteran did not report any neck problems 
at that time.  

The veteran's service treatment records do not include note 
of any injuries to the cervical spine, and also do not show 
any relevant complaints, symptoms, diagnoses, or treatment 
for a neck problem.  There are recorded complaints of and 
treatment for low back pain.

The veteran's February 1999 report of medical examination 
(for discharge from service) again revealed normal findings 
for the spine and musculoskeletal system (except for the 
feet).      

Private medical records from M. Rahim Medical Center reveal 
that the veteran reported with ongoing complaints of neck 
pain and muscle spasm in November 2000, December 2000, 
February 2001, and March 2001.  A November 2000 X-ray report 
showed no evidence of fracture.  The veteran was prescribed 
medications to treat his pain.  A March 2001 record, after 
noting that a computed tomography (CT) scan was negative and 
that there was no history of neck injury, listed an 
assessment of chronic neck pain.  

Private medical reports from Oakwood Hospital and Medical 
Center include the March 2001 CT scan report, and a two-view 
X-ray report from the same date.  These tests only reveal a 
normal cervical spine.  A March 2001 note lists neck pain and 
spasm, with pain medication prescribed for relief.

The veteran underwent a VA joints examination in July 2001.  
The examiner ordered an X-ray evaluation, which again noted 
normal findings.  On clinical evaluation, the head was 
observed as square on the shoulders, and muscle tone was good 
with no spasm.  Range of motion was listed as extension to 20 
degrees and flexion to 20 degrees, without any complaint of 
pain.  Right and left lateral flexion were measured at 15 
degrees and rotation was to 45 degrees, also without any 
noted pain.  The examiner's assessment was manifested 
limitation of motion of the cervical spine.     



Service Connection for a Cervical Spine Disorder

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  Service connection may also be awarded 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the veteran has never actually been diagnosed 
with a cervical disease or disability that is compensable 
under VA law.  There is no documented record of neck problems 
in service, and, although the veteran reported for medical 
treatment for neck pain and spasm beginning only about a year 
and a half after leaving active service, the only assessments 
so far have been neck pain (labeled as chronic by one 
physician), neck spasm, and manifested limitation of motion 
of the cervical spine.  Unfortunately, these reports only 
denote neck symptomatology, and not a diagnosed cervical 
disease or disability.  Moreover, the results of three X-ray 
evaluations and one CT scan thus far have all recorded only 
normal findings.

The record clearly shows that the veteran has regularly 
reported neck pain and spasm in recent years, and the Board 
has no reason to doubt that the veteran may experience neck 
pain on a regular basis.  However, such pain, absent a 
finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted); see also Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  

Accordingly, without any indication of the development of a 
diagnosed cervical  disease or disability during service, 
without any clinical confirmation of arthritis within the 
year after active service, and, without any current cervical 
diagnosis, entitlement to service connection on a direct or 
presumptive basis may not be established in this case.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.  The Board has considered 
the benefit of the doubt rule, but as the preponderance of 
the evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.


REMAND

The Board has determined that the claim for entitlement to 
service connection for bilateral pes planus requires a new VA 
examination prior to any review on appeal.

The veteran's April 1995 report of medical examination for 
entry into active service includes the service physician's 
finding of moderate asymptomatic pes planus.  The veteran 
also reported a history of foot trouble at that time.  A day 
after the entry examination, the veteran was referred for a 
consultation in light of his report of intermittent right 
foot pain.  On examination, the service physician assessed a 
normally functioning right foot, and indicated that 
prescription shoes and appliances were not necessary.  In May 
1998, the veteran complained of chronic bilateral knee pain 
and aching feet.  He was referred for evaluation, and the 
service physician diagnosed overpronation secondary to pes 
planus, and prescribed shoe inserts and a follow-up 
evaluation in three weeks.  In June 1998, the veteran 
returned for evaluation, and was casted for orthotics.  The 
assessment at that time was symptomatic pes planus.  The 
veteran's February 1999 report of medical examination for 
discharge from active service continued this diagnosis.  
Also, since service, the veteran has reported that he 
continues to have foot pain and still wears arch supports.  

A July 2001 VA examiner evaluated the veteran and reported 
that both feet were plantigrade, and that there was no 
evidence of flat feet on weight-bearing.  He also noted that 
there was no tenderness and no sign of calluses.  July 2001 
x-rays of the feet were also apparently normal.  That 
examiner did not have the claims file available for review.

The Board notes the discrepancy between in-service findings 
and those noted by the VA examiner, only two years later.  In 
view of the veteran's report of continued symptomatology and 
since the July 2001 VA examiner did not have benefit of 
review of the veteran's medical history, the Board finds that 
an updated VA examination is indicated in order to clarify 
whether the veteran has chronic pes planus, and if so, 
whether such condition is symptomatic.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
ask him whether he has sought any medical 
treatment or evaluation, VA or non-VA, 
for his feet since discharge from 
service.  If so, the RO should ask the 
veteran to identify these records and 
sign any necessary release form so that 
the RO may attempt to associate them with 
the claims file.  The RO should also 
advise the veteran that he may provide 
these records directly to the RO and 
request him to otherwise submit to VA any 
evidence or information in his possession 
that is relevant to his claim.

2.  After the above is completed, the RO 
should schedule the veteran for an 
examination by physician with the 
appropriate expertise to determine the 
existence and etiology of pes planus.  
The claims file must be forwarded to the 
examiner for review in conjunction with 
the examination.  All necessary testing 
and diagnostic evaluation should be 
accomplished for this examination.  After 
reviewing the claims file, especially the 
service medical records and the July 2001 
VA examination report, and after taking a 
history from and evaluating the veteran 
clinically, the examiner is requested to 
answer the following questions in the 
examination report:

a.  Does the veteran currently meet the 
criteria for a diagnosis of pes planus?  
In answering this inquiry, please comment 
on the significance, if any, of the 
findings in service as compared to the 
findings on VA examination in July 2001.

b.  If the veteran is currently diagnosed 
with pes planus, is his pes planus 
symptomatic or asymptomatic, and, is 
there objective evidence of a permanent 
increase in the severity of such 
disability as compared with the pes 
planus noted at service entrance?

3.  After all of the above development is 
complete, the RO should again review the 
record on the basis of the additional 
evidence.  If the benefit sought on 
appeal is not granted in its entirety, 
then the veteran and his representative 
should be furnished with a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



